VAN DEVANTER, Circuit Judge
(dissenting). Although concur-ing in the conclusion that the plaintiffs’ agency was terminated lawfully, leaving them without any right of action in respect of the expenditures made in anticipation of its continuance, I am unable to assent to the judgment of affirmance in other respects. It is quite clear, as it seems to me, that the defendant engaged to hold itself in readiness to receive and collect the future renewal premiums upon the insurance solicited and procured by the plaintiffs during the life of their agency, and to pay to them the stipulated commission upon those premiums as collected by it; that by wholly incapacitating itself from receiving or collecting those premiums it unequivocally breached its engagement in that regard; and that that engagement was not an ordinary contract for the payment of money, hut was one the breach of which in the way described entitled the plaintiffs, at their election, to maintain a present action to recover their damages. Lovell v. St. Louis Mutual Life Ins. Co., 111 U. S. 264, 4 Sup. Ct. 390, 28 L. Ed. 423; Roehm v. Horst, 178 U. S. 1, 20 Sup. Ct. 780, 44 L. Ed. 953; In Re Neff, 157 Fed. 57, 60, 84 C. C. A. 561, 564; Northwestern National Life Ins. Co. v. Gray, 161 Fed. 488, 88 C. C. A. 430. I perceive no reason for believing that the plaintiffs, by reason of having •performed their part of the contract, are in a less favorable position than if the contract was still executory as to them. The case of Washington County v. Williams, cited in the majority opinion, docs no more *506than to hold, following the limitation stated in Roehm v. Horst, that the rule in respect of the right flowing from an anticipatory breach has no application to money contracts, pure and simple, where one party has fully performed his undertaking, and all that remains for the opposite party to do is to pay a certain sum of money at a certain time or times. This, as it seems to me, is not such a case.